Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.           Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China dated on 05/4/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201810421237.5  application as required by 37 CFR 1.55.

Drawings
2.         The drawings are objected to because drawing sheets are not numbered. In this case, the first sheet of the drawings should be numbered as 1/12 and the last sheet of the drawings should be numbered as 12/12.  See MPEP 608.2 (V) (t).      
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.          Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kakiuchi et al. (2002/0017026 A1), hereinafter Kakiuchi, provided by the IDS submitted on 06/16/2021. Regarding claim 1, Kakiuchi teaches a reciprocating saw blade mounting device 50 (Figs. 7-10), comprising: a reciprocating rod 52 having a front end which is provided with a clamping cavity 52a for clamping a clamping end 3b of a saw blade 3 in an axial direction; a clamping mechanism  comprising a clamping member 51 and a positioning member 60 which are disposed opposite to each other on the clamping cavity 52a in a radial direction, wherein the clamping member 51 is capable of moving (by spring 58) in the radial direction such that the reciprocating saw blade mounting device switches between a clamping state  by the clamping end 3b and compresses the first elastic member.  See Figs. 7-12 in Kakiuchi.
Regarding claim 2, Kakiuchi teaches everything noted above including that two ends of the first elastic member 57 are respectively connected to the pressing block 56 and a cavity bottom of the clamping cavity 52a (Fig. 10), the pressing block 56 comprises a limiting portion (defined by the horizontal portion of the block 56; Fig. 12) and a convex portion (defined by the vertical portion of the block 56 which has a convex tip; Fig. 12), and, when the reciprocating saw blade mounting device is in the released state, the convex portion (Fig. 8) is inserted between the clamping member 51 and the positioning member 60 and the limiting portion abuts a side wall of the clamping member and/or a side wall of the positioning member. 

 Regarding claim 4, Kakiuchi teaches everything noted above including that the ejection mechanism is disposed in the middle of the clamping cavity 52a. See Figs. 7-8 in Kakiuchi.
Regarding claim 5, Kakiuchi teaches everything noted above including that the clamping mechanism further comprises a rotating sleeve 53 and a torsional spring 54; the rotating sleeve is rotatably sleeved on the reciprocating rod 52 (Fig. 10), the clamping member 51 is a locking pin, the positioning member 60 is a limiting pin, the locking pin and the limiting pin are disposed to pass through a side wall of the clamping cavity 52a oppositely (Fig. 10), an inner wall of the rotating sleeve 53 is provided with an adjusting groove 53b (Fig. 9) matched with an outer end (51a) of the locking pin 51 (Fig. 10), the adjusting groove is provided with a clamped position and a released position, the clamped position is closer to an axis of the rotating sleeve 53 (Fig. 10) than the released position, and the torsional spring 54 provides a force enabling the clamped position to be close to the locking pin (paragraph 0067).  
Regarding claim 6, Kakiuchi teaches everything noted above including that the clamping mechanism further comprises a bushing 59 sleeved between the rotating sleeve 53 and the reciprocating rod 52 (Fig. 10) and the clamping member 
Regarding claim 8, Kakiuchi teaches everything noted above including a second elastic member 58 is disposed between the side wall of the clamping cavity 52a (Fig. 10) and the clamping member 51 and the second elastic member 58 provides a force enabling the clamping member 51 to move away from the positioning member in the radial direction.  
Regarding claim 9, Kakiuchi teaches everything noted above including that the ejection mechanism is disposed on a central axis of the clamping cavity 52a. See Figs. 7-8 in Kakiuchi.
Regarding claim 10, Kakiuchi teaches everything noted above including that the pressing block 56 comprises a limiting portion (defined by the horizontal portion of the block 56; Fig. 12) and a convex portion (defined by the vertical portion of the block 56 which has a convex tip; Fig. 12), the convex portion is capable of being inserted between the clamping member 51 and the positioning member 60, and the limiting portion abuts a side wall of the clamping member or a side wall of the positioning member when the convex portion is located between the clamping member and the positioning member.  
Regarding claim 11, Kakiuchi teaches a reciprocating saw, comprising: a reciprocating rod 52 provided with a clamping cavity 52a for clamping a saw blade 3; a clamping mechanism comprising a clamping member 51 and a positioning member 60 which are disposed opposite to each other, wherein the clamping member 51 is capable of moving such that the clamping mechanism switches 
Regarding claim 12, Kakiuchi teaches a reciprocating saw, comprising: a reciprocating rod 52 provided with a clamping cavity 52a for clamping a clamping end 3b of a saw blade 3 in an axial direction; a clamping mechanism comprising a clamping member 51 and a positioning member 60 which are disposed opposite to each other, wherein the clamping member 51 is capable of moving such that the clamping mechanism switches between a clamping state in which the clamping end is clamped in the clamping cavity 52a by the clamping member 51 and a released state in which the clamping end is separated from the clamping cavity; and an ejection mechanism comprising a pressing block 56 and a first elastic member 57; wherein, when the clamping mechanism is in the released state, the pressing block is elastically pressed between the clamping member and the positioning member by the first elastic member and, when the clamping mechanism is in the clamping state, the pressing block 56 is pressed out of between the clamping member and the positioning member and compresses the first elastic member. See Figs. 7-12 in Kakiuchi.

Regarding claim 14, Kakiuchi teaches everything noted above including that the pressing block 56 is L-shaped (defined by one vertical portion and one half of the horizontal portion of the pressing block 56; Fig. 12) and, when the clamping mechanism is in the released state, an inner end of the clamping member 51 is aligned with an inner wall surface of a side wall of the clamping cavity and a side wall of the positioning member 60 abuts against the limiting portion.  
Regarding claim 15, Kakiuchi teaches everything noted above including that the ejection mechanism is disposed in the middle of the clamping cavity.  
Regarding claim 16, Kakiuchi teaches everything noted above including that the clamping mechanism further comprises a rotating sleeve 53 and a torsional spring 54, the rotating sleeve 53 is rotatably sleeved on the reciprocating rod 52, the clamping member 51 is a locking pin, the positioning member 60 is a limiting pin, the locking pin and the limiting pin are disposed to pass through a side wall of the clamping cavity 52a oppositely, an inner wall of the rotating sleeve 53 is provided 
Regarding claim 17, Kakiuchi teaches everything noted above including that the clamping mechanism further comprises a bushing sleeved 59 between the rotating sleeve 53 and the reciprocating rod 52 and the clamping member 51 and the positioning member 60 respectively pass through the bushing in a radial direction.  
Regarding claim 18, Kakiuchi teaches everything noted above including that a second elastic member 58 is disposed between the side wall of the clamping cavity 52a and the clamping member 51 and the second elastic member 58 provides a force enabling the clamping member to move away from the positioning member in a radial direction.  
Regarding claim 19, Kakiuchi teaches everything noted above including a side of an extremity end of the clamping end 51 of the saw blade 3 is provided with a guide portion (defined by the tail portion of the end 3b which is between the limiting portion 56 and the wall of the cavity 52a; Fig. 12), gaps exist between two sides (Fig. 12) of the ejection mechanism for the guide portion to be inserted, and the guide portion can be selectively inserted into the clamping cavity 52a from either of the two sides of the ejection mechanism.  See Fig. 12 in Kakiuchi.
Regarding claim 20, Kakiuchi teaches everything noted above including that the ejection mechanism is disposed on a central axis of the clamping cavity 52a.
s 11-13, 15, and 19-0 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Neitzell et al. (9,156,097), hereinafter Neitzell. Regarding claim 11, Neitzell teaches teaches a reciprocating saw 14, comprising: a reciprocating rod 16 provided with a clamping cavity 46 for clamping a saw blade 18; a clamping mechanism comprising a clamping member 54 and a positioning member 58 which are disposed opposite to each other, wherein the clamping member 58 is capable of moving such that the clamping mechanism switches between a clamping state and a released state; and an ejection mechanism comprising a pressing block 108 and a first elastic member 112; wherein, when the clamping mechanism is in the released state, the pressing block 108 is elastically pressed between the clamping member and the positioning member by the first elastic member and, when the clamping mechanism is in the clamping state, the pressing block is pressed out from between the clamping member and the positioning member and compresses the first elastic member. See Figs. 1-19 in Neitzell. 
Regarding claim 12, Neitzell teaches a reciprocating saw 14, comprising: a reciprocating rod 16 provided with a clamping cavity 46 for clamping a clamping end 26 of a saw blade 18 in an axial direction; a clamping mechanism comprising a clamping member 54 and a positioning member 58 which are disposed opposite to each other, wherein the clamping member is capable of moving such that the clamping mechanism switches between a clamping state in which the clamping end is clamped in the clamping cavity 46 by the clamping member 54 and a released state in which the clamping end is separated from the clamping cavity; and an ejection mechanism comprising a pressing block 108 and a first elastic member 112; 
Regarding claim 13, Neitzell teaches everything noted above including that two ends of the first elastic member 112 are respectively connected to the pressing block 108 and a cavity bottom of the clamping cavity 46 (Fig. 9), the pressing block 108 comprises a limiting portion (defined by the horizontal portion of the block which contacts the spring 112; Fig. 9)  and a convex portion (defined by the vertical portion of the block 108 which has a convex tip; Fig. 9), and, when the clamping mechanism is in the released state, the convex portion is inserted between the clamping member and the positioning member and the limiting portion abuts the clamping member or the positioning member.  
Regarding claim 15, Neitzell teaches everything noted above including that the ejection mechanism is disposed in the middle of the clamping cavity.  
Regarding claim 19, Neitzell teaches everything noted above including a side of an extremity end of the clamping end 26 of the saw blade 18 is provided with a guide portion 30 (Fig. 9), gaps exist between two sides (Fig. 9) of the ejection mechanism for the guide portion to be inserted, and the guide portion can be selectively inserted into the clamping cavity 52a from either of the two sides of the ejection mechanism.  
 Regarding claim 20, Neitzell teaches everything noted above including that the ejection mechanism is disposed on a central axis of the clamping cavity 46.

Claim Rejections - 35 USC § 103
      6.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.       Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kakiuchi in view of Zhejiang YAT Electric Appliance CO LTD (CN 206356659), hereinafter Zhejiang, provided by the IDS submitted on 06/16/2021. Regarding claim 7, Kahiuchi teaches everything noted above including a limiting structure (defined by the ring mounted on the busing 59 and contacting the rotating sleeve 53; Fig. 8) located at a front end of the rotating sleeve 53 is disponed on the bushing 59. Kakiuchi does not explicitly teach that the clamping mechanism further comprises a rear shade sleeved on the reciprocating rod, the rear shade is located at a rear end of the rotating sleeve, at least a part of the torsional spring is accommodated in the rear shade, two legs of the torsional spring are respectively inserted into the clamping cavity and the rotating sleeve. However, Zhejiang teaches a reciprocating saw blade mounting device (Figs. 1--6), comprising: a reciprocating rod 1 having a front end which is provided with a clamping cavity 12 (Fig.  5) for clamping a . 

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Chen (2014/0197609 A1), Wyler (10,835,972), Scott (2009/0071016 A1), Cholst et 
 al. (11,065,698), and Saegesser (2010/0000,100) teach a reciprocating saw blade 
 mounting device.


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  January 7, 2022